—Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered September 22, 1999, convicting defendant, after a nonjury trial, of manslaughter in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and one year, respectively, unanimously affirmed.
The court’s verdict was not against the weight of the evidence. As we concluded on the codefendant’s appeal (People v Escalona, 279 AD2d 373, lv denied 96 NY2d 799), there is no basis for disturbing the court’s determinations concerning credibility. The record fails to support defendant’s assertion that the forensic evidence validated his testimony.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Andrias, Saxe, Ellerin and Lerner, JJ.